Oliver, Chief Judge:
This appeal for reappraisement relates to certain toy clarinets that were exported from Germany and entered at the port of New York. The merchandise was entered at $1.65 *489(U. S.) per dozen, plus 4 per centum, and it was appraised at 22.60 deutschemarks per dozen, less 60 per centum, plus export cases. Plaintiff claims that $1.65 (U. S.) per dozen, the alleged purchase price, is the proper value of the merchandise.
The importer’s (plaintiff’s) undisputed testimony, coupled with stipulated facts and documentary evidence, establishes that, at the time of exportation of the merchandise in question, the foreign manufacturer and exporter of the toy clarinets in question sold such merchandise in wholesale quantities at the list price, less discounts that varied according to quantities purchased, and that the importer of the shipment involved herein was allowed a special discount of 70 per centum as a consideration for “your large order of 3,000 dz. of this 6 key clarinet” (plaintiff’s collective exhibit 4). Under such circumstances, plaintiff’s purchase price (his claimed value) for the toy clarinets in question cannot be accepted as the proper value for appraisement of the merchandise. United States v. Mexican Products Co., 28 C. C. P. A. (Customs) 80, C. A. D. 129, and cases therein cited.
Since there is nothing before me to disturb the value found by the appraiser, which carries a statutory presumption of correctness (28 U. S. C. § 2633), I, therefore, find that the proper value for the toy clarinets in question is the appraised .value.
Judgment will be rendered accordingly.